                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF OKLAHOMA

USA REGROWTH, LLC,
SARANG, LLC,
CAPITAL CONCEPTS NORTHWEST,
LLC, MYRTLE HILL, LLC,
GHF INVESTMENTS, LLC, and
JLO INVESTMENTS, LLC
                                              Case No. CIV-19-24-HE
               Plaintiffs,

v.

MIDAS INVESTMENTS, LLC,
CHAD BLACK, an individual,

               Defendants.

       DISCLOSURE STATEMENT IDENTIFYING CONSTITUENTS OF
                      LLC OR PARTNERSHIP

      Defendant, Midas Investments, LLC, pursuant to L.Cv. R. 7.1.1, states that:

      1.    The identity of the members of Midas Investments, LLC are Chad Black and
the Midas Management Trust dated January 1, 2016.

      2.    To the best of Midas Investments, LLC’s knowledge and belief, members of
Midas Investments, LLC are not citizens of the adversaries’ alleged state of citizenship.

      Dated this 14th day of February 2019.

                                               RUBENSTEIN & PITTS, PLLC

                                               /s/ Terry Stokes
                                               Terry Stokes, OBA #11177
                                               Emily Allan, OBA #33456
                                               1503 E. 19th St.
                                               Edmond, OK 73013
                                               405-340-1900 / 405-340-1001 – FAX
                                               tstokes@oklawpartners.com
                                               eallan@oklawpartners.com
                                               Attorneys for Defendants
                           CERTIFICATE OF SERVICE

       I hereby certify that on February 14th, 2019, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

Daniel V. Carsey
Kelly C. Comarda
HALL, ESTILL, HARDWICK,
GABLE, GOLDEN & NELSON, P.C.
dcarsey@hallestill.com
kcomrada@hallestill.com
Counsel for Plaintiffs




                                                /s/ Terry Stokes




                                       Page 2 of 2
